Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments of March, 22, 2022 are persuasive regarding the teachings of “Picco” and “Gounares”. Moreover, no prior art of record, alone or in combination teaches or suggests the independent claims as presently amended. None of the prior art of record specifically teaches: 
“A conversion apparatus, comprising: a processor; and a memory for storing program instructions to be executed by the processor, the program instructions being configured to implement: an input part for inputting a source code, and a conversion part that converts the source code so that a secure computation compiler processes the source code based on setting information relating to secure computation executed by a plurality of secure computation servers, wherein the conversion part replaces a predetermined input function included in the source code by an input function for the secure computation, and the conversion part sets a first parameter to be a storing destination of data obtained with the predetermined input function as a target of secret sharing, and converts the source code so that the first parameter is subjected to the secret sharing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
5/6/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191